Name: Commission Regulation (EEC) No 2480/80 of 29 September 1980 amending for the second time Regulation (EEC) No 712/80 fixing in respect of the 1979 crop export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 255/ 12 Official Journal of the European Communities 30 . 9 . 80 COMMISSION REGULATION (EEC) No 2480/80 of 29 September 1980 amending for the second time Regulation (EEC) No 712/80 fixing in respect of the 1979 crop export refunds for raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ( ! ), as last amended by Regulation (EEC) No 1778/80 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas Commission Regulation (EEC) No 712/80 of 26 March 1980 (3), as amended by Regulation (EEC) No 1582/80 (4), fixed export refunds for certain varie ­ ties of tobacco from the 1979 crop ; Whereas, since Regulation (EEC) No 712/80 came into force new export outlets have arisen for a further variety ; whereas a refund should be granted for this variety ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 712/80 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 September 1980. For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 94, 28 . 4. 1970, p. 1 . h OJ No L 174, 9 . 7 . 1980, p. 1 . (3) OJ No L 81 , 27 . 3 . 1980, p . 13 . ( «) OJ No L 158 , 25. 6 . 1980, p . 14. 30 . 9 . 80 No L 255/ 13Official Journal of the European Communities ANNEX Serial No Varieties Amount of refund (ECU/kg) Countries of destination 1 a Badischer Geudertheimer 0-34 1 b Forchheimer Havanna 0-34 2 Badischer Burley E 0-34 4 a Paraguay 0-34 l&gt; to all third countries 4 b Dragon vert and hybrids thereof, Philippin , Petit Grammont (Flobecq), Semois, Appelterre 0-34 7 Bright 0-30 8 9 Burley 1 Maryland \ 0-300-30 to all third countries with the excep ­tion of the USA and Canada 10 Kentucky 0-34 12 Beneventano 0-34 to all third countries 13 14 15 Xanti-YakÃ Perustitza Erzegovina \ 0-340-34 0-34 \j to all third countries with the excep ­tion of Greece, Turkey and Yugos ­lavia 16 (a) Round Tip ' (b) Scafati , (c) Sumatra I 0-72 to all third countries with the excep ­tion of the USA and Canada